Title: To Thomas Jefferson from Nathaniel Cutting, 30 January 1793
From: Cutting, Nathaniel
To: Jefferson, Thomas


Philadelphia, 30 Jan. 1793. Knowing “the wish and intention of the political Fathers of our Country to cherish and protect its Commerce, that great source of Federal Revenue,” he represents the need for a consul or vice--consul at Cadiz, a port as heavily frequented by American vessels as any other on the Continent. American citizens have incurred considerable expense there without a consular representative, as he himself did some years ago when dealing with Spanish officials in connection with a collision between his ship and another vessel. Knowing of no American resident at Cadiz who intends to seek the office of consul there, and observing that the Constitution authorizes the appointment of foreigners as vice-consuls, he recommends Don Joseph Yznardi, a Spaniard who has just arrived here with letters of recommendation from Carmichael. Well qualified for the post he seeks, Yznardi has not only “lived long enough in England to acquire the language and manners of that Country so perfectly that he might naturally be mistaken for a native of it,” and been employed for two or three years in the counting house of Mr. Duff, a respectable merchant who is English “Pro-Consul” at Cadiz, but his family is influential at the Spanish court.
